 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 905 
In the House of Representatives, U. S.,

December 16, 2009
 
RESOLUTION 
Recognizing the 70th anniversary of the retirement of Justice Louis D. Brandeis from the United States Supreme Court. 
 
 
Whereas the United States Supreme Court has played a fundamental role in interpreting the Nation’s laws; 
Whereas Louis D. Brandeis, born in Louisville, Kentucky, on November 13, 1856, led a selfless career as a practicing lawyer helping to create the pro bono tradition in the United States through his devotion to public causes, becoming known as the “people’s lawyer” for challenging the power of railroad, bank, and insurance company monopolies; 
Whereas Justice Brandeis was nominated an Associate Justice of the Supreme Court by appointment of President Woodrow Wilson and confirmed by the United States Senate in 1916 as the first Jewish Justice of the Supreme Court; 
Whereas Justice Brandeis vastly contributed to constitutional jurisprudence, particularly in the areas of free speech, right to privacy, labor relations, and women’s suffrage; 
Whereas through the marshalling of evidence and development of the doctrine of judicial notice, Justice Brandeis concerned himself as a citizen, attorney, and Justice of the Supreme Court with the power and role of education in the Nation’s democracy; 
Whereas Justice Brandeis supported the University of Louisville and its law school (named the Louis D. Brandeis School of Law in 1997) by contributing funding and his personal papers and ensuring that the law school library received Supreme Court briefs for its archives; 
Whereas Justice Brandeis provided the role model for public service which served as the inspiration for the University of Louisville adopting a public service requirement for all students; 
Whereas Justice Brandeis resigned from the Supreme Court 70 years ago in 1939; and 
Whereas, to this day, schools, universities, the United States Postal Service, and other institutions remember the name of Justice Brandeis and commemorate his service: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 70th anniversary of Justice Louis D. Brandeis’s retirement from the United States Supreme Court and the significant contribution he made in United States Supreme Court jurisprudence; and 
(2)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to the University of Louisville Louis D. Brandeis School of Law for appropriate display. 
 
Lorraine C. Miller,Clerk.
